DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 04/28/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 6-7, 10, 17-18, and 20 have been amended.
The amendments of claims 10 and 20 have overcome the objections of claims 10 and 20 set forth in the last Office Action. The objections have been withdrawn.
The amendments of claims 6-7 and 17-18 have overcome the rejections of claims 6-7 and 17-18 under 35 U.S.C. 112(b) and the rejections of claims 6-7 and 17-18 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The submission of the English translation of the priority document KR 10-2018-0124547 and the statement of common ownership have overcome: 
the rejections of claims 11-19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takada et al. (US 2019/0097157 A1, US filing date 07/11/2018 and foreign priority date 09/26/2017, hereafter Takada), 
the rejections of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2019/0097157 A1, US filing date 07/11/2018 and foreign priority date 09/26/2017), 
the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (JP 2011/108953 A, machine translated English document is referred to, hereafter Miyazaki) in view of Takada et al. (US 2019/0097157 A1, US filing date 07/11/2018 and foreign priority date 09/26/2017) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 20 through the last paragraph of page 21 of the reply filed 04/28/2022 regarding the rejections of claims 11-19 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Takada, the rejections of claims 1-9 under 35 U.S.C. 103 over Takada, and the rejections of claims 1-20 under 35 U.S.C. 103 over Miyazaki/Takada set forth in the Office Action of 02/01/2022 have been fully considered and are persuasive. The rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-20, as outlined on pages 9-13 of the Office Action of 02/01/2022, Miyazaki et al. (JP 2011/108953 A, hereafter Miyazaki) is representative of the closest prior art. 
Miyazaki teaches an amine compound and an organic electroluminescence device comprising the amine compound. The amine compound of Miyazaki has similar structure as Applicant’s Formula 1 of the instant claims. The amine compound of Miyazaki can be substituted by a cyclic amine substituent. However, Miyazaki does not disclose a specific cyclic amine substituent azaadamantyl represented by Applicants Formula 2 as required in the claims.
Miyazaki does not teach modifying the amine compound such that the amine compound comprises an azaadamantyl substituent group. There is no sufficient teaching or motivation in the cited prior art or the broader prior art to teach modifications of an amine compound comprising an azaadamantyl substituent group to meet the limitations of the current claims.
In sum, claims 1-20 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786